EXHIBIT 10.19

 

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

 

This AMENDMENT TO THE CHANGE OF CONTROL AGREEMENT is made by and between
CHORDIANT SOFTWARE, INC. (the “Company”) and SAM SPADAFORA (“Executive”)
(collectively, the “Parties”) effective as of the last date it is signed by
either party. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Change of Control Agreement.

 

The Parties agree as follows:

 

1.   The “RECITALS” section is restated in its entirety as follows:

 

“RECITALS

 

WHEREAS Executive is employed by the Company pursuant to the terms of
Executive’s offer letter from the Company dated April 24, 1998 (the “Offer
Letter”);

 

WHEREAS Executive has been granted option(s) to purchase shares of the Company’s
common stock pursuant to the applicable stock option agreement(s) and equity
incentive plan(s) (the “Prior Grants”);

 

WHEREAS in the future, Executive may be granted shares of restricted stock
and/or additional options to purchase the Company’s common stock, subject to the
Board’s sole discretion (together with Prior Grants, the “Stock Awards”); and

 

WHEREAS the Company believes it is imperative to provide Executive with
accelerated vesting of the Stock Awards, as well as other severance benefits, in
the event that Executive is terminated without Cause (as defined herein) or
resigns for Good Reason (as defined herein) in connection with a Change of
Control (as defined herein).

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
hereby agree as follows:”

 

2.   In paragraph 1(a), all references to “Options” shall be replaced by “Stock
Awards.”

 

3.   Paragraph 1(b)(iv) is restated in its entirety as follows: “Provided that
Executive is not, or is no longer, an executive officer or director of the
Company, then the time period in which Executive is required to repay any
promissory note, loan or other indebtedness to the Company shall be extended by
sixty (60) months.”



4.  

Paragraph 1(b)(v) is restated in its entirety as follows: “The Company will
accelerate the vesting of the Stock Awards such that the greater of the
following shall vest within ten (10) days after the date Executive signs the
Release: (a) 50% of the unvested shares as of the Termination Date subject to
the Stock Awards (after taking into account any additional acceleration of
vesting Executive may be receiving under any plan document(s) governing the
Stock Awards instituted prior to or after this Agreement is executed, including
any additional acceleration of vesting of restricted stock under any restricted
stock agreement(s)); or (b) all such shares that would have vested if Executive
had worked for the Company for twelve (12) additional months beyond the
Termination Date. This acceleration of vesting will be in addition to any
acceleration of vesting that the Executive would otherwise receive under the
Company’s 2000 Nonstatutory Equity Incentive Plan, the Company’s 1999 Equity
Incentive Plan, or any other plan document(s) and including any additional
acceleration of vesting of restricted stock under any restricted stock
agreement(s)). Executive



--------------------------------------------------------------------------------

 

shall have sixty (60) months to exercise any vested Options in addition to any
time specified in the plan document(s) governing the Options. The Stock Awards
shall continue to be governed by the terms of the applicable restricted stock
agreement(s), stock option agreements and equity incentive plan documents.”

 

5.   In paragraph 1(b)(vi), the reference to “Paragraph 1(b)(iv) of this
Agreement” shall be changed to “Paragraph 1(b)(v) of this Agreement.”

 

6.   Paragraph 5(a) is restated in its entirety as follows: “This Agreement,
including all exhibits hereto, constitutes the complete, final and exclusive
embodiment of the entire agreement between the parties with regard to the
subject matter hereof. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises or representations. Notwithstanding
the foregoing, nothing in this Agreement shall affect the parties’ rights or
obligations under the October 2002 restricted stock agreement or any other
applicable restricted stock or stock option agreements entered into prior to or
after the effective date of this Amendment or the Executive’s Employee
Proprietary Information and Inventions Agreement. This Agreement cannot be
modified except in a writing signed by Executive and a duly-authorized member of
the Board.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to the Change Of
Control Agreement as of the day and year written below.

 

Date: February 27, 2004      

/s/    Samuel T. Spadafora        

--------------------------------------------------------------------------------

           

Samuel T. Spadafora

Title: Chairman of the Board

       

CHORDIANT SOFTWARE, INC.

Date: February 27, 2004      

/s/    Michael J. Shannahan        

--------------------------------------------------------------------------------

           

Name: Michael J. Shannahan

Title: Chief Financial Officer